DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The arguments with respect to the rejection of Claims 1-28 as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered. Updated rejections are supplied below. 
The applicant argues that the prior art fails to teach amended limitations directed to providing a recommendation for selection of a delivery timeslot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15-17, 20, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278759 A1 (published October 1, 2015, hereinafter “Harris”), further in view of US 2017/0154347 A1 (published June 1, 2017, hereinafter “Bateman”), further in view of US 2007/0145973 A1 (published June 28, 2007, hereinafter “Bertozzi”) and US 2009/0182901 A1 (published July 16, 2009, hereinafter “Callaghan”), and further in view of Dearlove et al. (US 2011/0320034).
Regarding Claim 1, Harris teaches:
A method for managing an inventory of items over a network using a network computer that includes one or more processors that execute instructions to perform the method (par. [0041] with reference to Fig. 1, delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task), comprising:
instantiating an inventory engine to perform actions (par. [0043], steps of the method… may be performed electronically through one or more software applications, such as delivery and tracking component 110 of FIG. 1. A human user… may initiate the steps through interaction with the computing device 120 (e.g., a mobile device). Additionally, or alternatively, any number of these steps may be fully automated, wherein a software agent performs the steps and creates a notification or message based on criteria determined within the software application), including:
	collecting information provided by a user of an inventory client application on a client computer over a network (par. [0041] with reference to Fig. 1, The system 100 may include a delivery and tracking component 110 for interfacing with at least one user 130 and a plurality of vehicle providers 140 over a network 150.) to provide to the user one or more appointment slots based on item transfer information provided by the user, geolocation information provided by a Geographic Positioning System (GPS) sensor ([0021], [0025]), and other item transfer information provided by one or more other users of one or more other client computers over the network (par. [0044], the user 130 or an automated system creates an order to move a load; par. [0048], a transportation resource (“TR”) may be assigned to the scheduled delivery of the load; par. [0056]-[0058], As the real-time factors are monitored during the planned route…, exceptions and changes to the assigned route and/or TRs may be processed based on changes to delivery requirements… [V]arious parties may provide user input during the execution of the delivery task; par. [0065], through the use of the exemplary software application, the user 130 may… make/view/modify an order…, select pickup/dropoff locations…, confirm the booking.); and
instantiating a routing engine to perform actions (par. [0043], as applied to “instantiating an inventory engine…”), including:
	providing one or more jobs to transfer one or more items based on each selection of the one or more appointment slots by the user (par. [0047], the source and destination specifications from steps 220 and 230 may be used for automated determination and scheduling of one or more transportation routes for the load. More than one routing option may be calculated and an exemplary route may be comprised of a plurality of segments. Accordingly, each of the time constraints for delivery and/or pickup may be taken, into consideration across all of the segments of the route; par. [0065], through the use of the exemplary software application, the user 130 may… make/view/modify an order…, select pickup/dropoff locations…, confirm the booking.);
	characterizing the one or more jobs based on one or more types of jobs and a location included with the item transfer information, wherein the one or more types include transferring one or more items from the location to another location, or transferring the one or more items from the other location to the location (par. [0031]-[0033], a load may comprise multiple items and may have attributes characteristic of the load and/or how the load must be handled… TR attributes may identify a type of TR, such as a truck, car, plane, ship or other type of vehicle. Furthermore, these TR attribute may identify whether a resource may be dynamically scheduled and/or identify constraints related to such scheduling… In addition, a route may also have attributes that identify the type of route (e.g., a road, highway, street, alley, air route, shipping lane, etc.); par. [0097], automated dispatching may determine the type and availability of TR assets; par. [0051], automated dispatching may include assigning waypoints to move a load from a source pickup location to a destination delivery location.);
	employing one or more of item transfer information or generic type dimensions of the one or more items to determine estimated physical dimensions and volume for each item (par. [0032], [0065], From this GUI 500, the user 130 may provide detailed information related to the load being delivered. For instance, the user 130 may provide information such as quantities, sizes, weights, dimensions, descriptions, etc.), wherein the generic type dimensions are employed to determine estimated physical dimensions and volume when dimension information is absent from the item transfer information… (par. [0066], in the case of system automation, the load being shipped may be automatically identified by the system 100. For instance, the load may identify (in an automated manner) the types of attributes of a shipping resource required to transport the load. These attributes may include an estimated size and weight of the load, refrigeration requirements, the type of load (e.g., liquid, hazardous material, animals, etc.).);
	…
	- 2 -Response to NFOA dtd 140ct2020Application No. 15/633,671Docket No.: WAYF-1-0010Amendment dated January 14, 2021Reply to Office Action of October 14, 2020dynamically associating one or more routes to perform the one or more jobs to transfer the one or more items by the one or more transfer agents, wherein a route is associated with a transfer agent with a capacity currently available to transfer the one or more items, wherein the association is based on measured dimensions of a currently available capacity of the one or more transfer agents provided in real time being greater than the estimated physical dimensions of each item to be transferred in performing the one or more jobs on the associated route (par. [0050]-[0052], Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc… The TR(s) and route(s) may then dynamically change in real-time based on factors… [I]f a current capacity of the system is insufficient or inappropriate for the attributes specified, additional TRs may be requested from external parties; par. [0070]-[0071], the selection of the asset used in the delivery process as well as the coordination of which assets to perform the delivery may be automatically selected based on the attributes of the load and the attributes of the shipping assets available… The exemplary software allows for many variables, such as but, not limited to where the vehicle is located, any other scheduled pickups, space in the vehicle, user time requirements…);
	…and
	providing performance metrics for the one or more transfer agents based on one or more different types of sensors for monitoring one or more actions of the one or more transfer agents, wherein the one or more types of sensors include a motion sensor or a Geographic Positioning System (GPS) sensor, and wherein the one or more monitored actions are stored in a remote data store (par. [0092], Through the initial loading of data and through the workflow process, the loads, TRs, routes and the real-time characteristics of the delivery task execution of those routes may be captured by the system in a database. As the data are collected into the database, values are stored in their original value and are also stored as feature(s) appropriate for use in exemplary machine learning algorithms; par. [0025], real-time monitoring of goods, as well as monitoring the physical condition, security and integrity of goods such as dangerous or sensitive items, may include audio and/or video monitoring, image-based monitoring, location-based monitoring (e.g., GPS tracking) and/or environmental condition monitoring (e.g., temperature, humidity, etc.).); and
instantiating a learning engine to perform actions (par. [0043], as applied to the “inventory engine” limitation), including:
	comparing the performance metrics to one or more predictive models, wherein the one or more predictive models are based on previously obtained historical performance metrics (par. [0080]-[0082], Based on the historical behavior recorded in the historical database 1230, machine-based learning technology 1235 may be applied to build predictive models 1240 of the future demands that will be placed on the system… [W]ith the use of the predictive models 1240, users may use the predictions to project and anticipate capacity and overcapacity such as to maximize the load throughput of the system while simultaneously maximizing the utilization of the available TR capacity.); and
	employing the comparison to update the one or more predictive models and using the one or more updated predictive models to modify the one or more routes based on the comparison (par. [0098]-[0100], real-time information may become known regarding the execution of the delivery and the monitoring of external information… As each step from 240-280 occurs, with the additional information from steps 265 and 285, the information content contained within the feature set increases and, thus may potentially provide more predictive power and accuracy in the application of the model. By augmenting the set of features applied in the model in this example, predictions may capture additional information to enhance both the accuracy and the confidence (e.g., probability of being correct) of the prediction being made; par. [0055]-[0056], Once the execution has begun, real-time information may augment the models predicting the execution of the delivery task… As the real-time factors are monitored during the planned route, the exemplary system may determine that the planned routing is no longer optimal or that a failure of the TR is imminent. In either of these cases, the system may return to the automated routing in step 240 to determine if the current route is still optimal, or if the current route needs to be modified based on this new input. At any time during the execution, exceptions and changes to the assigned route and/or TRs may be processed based on changes to delivery requirements or external factors such as weather, traffic conditions, etc.), wherein the modification of the one or more routes includes editing one or more characterizations of the one or more jobs to provide the one or more modified routes to the one or more transfer agents (par. [0034]-[0037], Dynamic routing may be implemented to allow a given scheduled route, or an existing route to be modified to accommodate specific changes or exceptions, such as, for example, to add a further load. In this example, this further load may impact or otherwise modify the remaining route and/or segments based on the load's attributes, the routing and TR that comprise the current route… [W]aypoints may be used to specify pickup, dropoff and intermediary exchange locations along an assigned route. An intermediary exchange may be where a load is moving from one TR to a different TR (e.g., from a small truck to a larger vehicle)… [D]ynamic segments may be segments of a route that can be altered based on any available changes in assigned routing and/or TRs.).
Harris teaches using generic type of dimensions to determine estimated dimensions and providing real-time updates based on dynamic attributes ([0034]), as discussed above, but does not explicitly teach wherein the generic type of dimensions include values based on manufacturer or item retailer dimension information and includes values that are adjusted based on local trends and user demographic information.
However, Bateman discloses systems for determining delivery estimates for shipping a parcel, and teaches:
employing… generic type dimensions of the one or more items to determine estimated physical dimensions for each item…, wherein the generic type of dimensions include values that are based on one or more of manufacturer dimension information, item retailer dimension information that is stored in a database, and wherein the generic type of dimensions include values that are adjusted based on local trends and user demographic information (par. [0045], Block S150 functions to normalize (e.g., standardize, filter, convert, otherwise process, etc.) the parcel data into a form suitable for input into a delivery prediction model to generate a delivery estimate (e.g., in Block S160). Parcel features preferably include conditioned parcel data (e.g., standardized parcel weight; carrier-provided delivery estimate converted into a standardized form used by a shipping services platform across a plurality of shipping carriers, etc.), but can additionally or alternatively include raw parcel data, parcel feature types analogous to types of delivery features (e.g., in Block S120), and/or any other suitable data; par. [0024], retrieving delivery data and/or other related data from one or more of: non-shipping carrier platforms (e.g., manufacturer databases, distribution center databases, sharing economy platforms such as ride-sharing platforms, map platforms, etc.), Internet resources (e.g., scraping shipping carrier websites and/or other websites for delivery data, etc.), and/or any other suitable entity; par. [0029], generating any suitable delivery features including any one or more of: address features, delivery route features, contextual features (e.g., weather features, demographic features, etc.); par. [0021], delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day or season, weather patterns, etc.), theft statistics, area traffic patterns, and/or any other contextual data). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Harris to include those of Bateman because doing so would have been a simple substitution of one known element for another yielding predictable results.  Since each element and its corresponding function are shown in the prior art, albeit in separate references, the difference between the claimed invention and the prior art rests not in any individual element or function, but in the very combination – that is, the substitution of Bateman’s specific technique for estimating dimensions based on generic type dimensions for Harris’ more general technique for doing so.  Therefore, the simple substitution of one known element for another yielding predictable results renders the claimed invention obvious.
Harris teaches dynamically changing routes based on a comparison of a current available capacity of a transfer agent and the estimated physical dimensions of the one or more items, as discussed above.  Harris does not explicitly teach employing image data to provide actual physical dimensions of the item(s) and recommending a change based on these actual physical dimensions.
However, Bertozzi discloses systems for non-intrusive inspection and/or verification of cargo, and teaches:
employing image data collected during pickup of the one or more items that is automatically processed by one or more machine vision applications to provide actual physical dimensions for each item, and wherein the actual physical dimensions of each item are compared with additional image data collected during delivery to a storage station (par. [0040], scanning the container to measure the elemental signature, i.e. “actual physical dimensions,” at the origin, i.e. “during pickup,” and comparing it to the predicted elemental signature in order to provide an extra check that the goods were correctly manufactured and/or packed; par. [0043]-[0044], collecting an image scan taken at a subsequent point or destination, which is automatically processed and compared to the predicted elemental signature, i.e. “during delivery”; par. [0042], determining signatures before and after storage and/or transportation).
	in response to the actual physical dimensions of the one or more items being different enough than the estimated physical dimensions of the one or more items to decrease the available capacity of the associated transfer agent, providing one or more recommendations to change the associated route or modify the one or more jobs for the associated transfer agent (par. [0045], In the event the elemental signatures do not match, represented by step 124, the shipment may be flagged for return to the sender, re-scanning, manual inspection, or other action appropriate to the application. A mismatch between the elemental signature measured at two points in the supply chain (or between a predicted elemental signature and a measured elemental signature) can indicate that the container has been tampered with or the goods modified.).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Harris and Bateman to include those of Bertozzi because doing so would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying Bertozzi’s technique of generating and verifying elemental signatures to the dynamic transfer routing process of Harris and Bateman would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such supply chain data processing features into similar methods.  For example, since Harris dynamically processes route changes based on real-time monitoring of all delivery related information, including item dimensions and agent capacity information, one of ordinary skill would have recognized that flagging an item for “return to the sender” based on evaluating the actual physical dimensions, as in Bertozzi, would signal an iteration of dynamic routing by Harris, thus yielding predictable results.  One of ordinary skill would have recognized that applying the teachings of Bertozzi to collect estimated and actual dimensions would result in an improved routing method that includes non-intrusive means for verifying the actual contents of a shipment, which may increase the security of a supply chain without adding impracticably to the cost or time of transactions involving the shipment of goods (Bertozzi, par. [0018]).
Harris, Bateman, and Bertozzi teach the method including GPS tracking information as discussed above, but do not explicitly teach features of selectively modifying user interface features.
However, Callaghan teaches:
wherein the one or more localization features include one or more of a time zone, language, currency, or calendar format; employing the one or more localization features with the inventory client application to provide one or more of a user interface or a report to the user, and wherein the one or more localization features are employed by one or more of an internal process or a database (par. [0017], [0023], [0030], [0042]-[0048], selectively modifying one or more features of a user interface based on the GPS location of a user device, including formatting language, date, time, and currency; par. [0014], implementing the localization functions using local processing and storage devices, remote processing and storage devices linked through a network, or both. Callaghan teaches this intended result in that its teachings are directed to customizing a device configuration “based on user’s needs” (par. [0001]-[0003]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Harris, Bateman, and Bertozzi to include those of Callaghan because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the localization features of Callaghan to the system of Harris, Bateman, and Bertozzi would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such GPS and mobile device components into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved system that automatically customizes user devices based on the needs of the user (Callaghan, par. [0001]-[0003]).
Harris teaches receiving user information including scheduling of a delivery as noted above, but fails to expressly providing a recommendation to the user for user selection of a delivery time slot.
However, Dearlove teaches a process for scheduling delivery of “totes” which requires information of type of delivery, storage dimensions of items and totes, amounts of deliveries, lead times for items and deliveries, etc., along with the presentation of various delivery window time slots for selection by the user (FIG. 9A – 9D, 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user front end time slot selection aspects of Dearlove in the routing process of Harris to provide a well-known and predictable solution to allowing an end user to select a best available delivery window for any particular transfer action.

Regarding Claim 2, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the method of Claim 1 as discussed above.
Harris further teaches:
employing the inventory engine to perform further actions, including providing delivery instructions and pickup instructions to the one or more transfer agents, wherein the delivery instructions and the pickup instructions are based on the one or more jobs and the one or more routes (Abstract, transmitting a dispatch over the network to the assigned transportation resource, the dispatch including the routing information and at least one of the delivery task attributes; par. [0076], smartphone device and/or connected vehicle system may be an example of a computing device 120 that could serve as a component in a transportation asset (e.g., on a vehicle, on a shipping container, etc), thereby providing up-to-date information of an executing delivery task.).

Regarding Claim 3, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the method of Claim 1 as discussed above.
Harris further teaches:
wherein employing the one or more predictive models to modify the one or more routes, further comprises, modifying one or more paths to one or more of the jobs that are associated with the one or more routes based on the provided metrics (as discussed for Claim 1 with respect to the “employing” limitation).

Regarding Claim 6, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the method of Claim 1 as discussed above.
Harris further teaches:
employing the inventory engine to perform further actions, including providing one or more appointment slots for item pickup that are associated with the one or more transfer agents that are currently performing a route, wherein the one or more transfer agents have excess available capacity to transfer one or more items (par. [0034]-[0037], Dynamic routing may be implemented to allow a given scheduled route, or an existing route to be modified to accommodate specific changes or exceptions, such as, for example, to add a further load. In this example, this further load may impact or otherwise modify the remaining route and/or segments based on the load's attributes, the routing and TR that comprise the current route… [W]aypoints may be used to specify pickup, dropoff and intermediary exchange locations along an assigned route. An intermediary exchange may be where a load is moving from one TR to a different TR (e.g., from a small truck to a larger vehicle)… [D]ynamic segments may be segments of a route that can be altered based on any available changes in assigned routing and/or TRs.).

Regarding Claim 8, Harris teaches:
A system for managing an inventory of items, comprising:
a network computer, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and 	one or more processor devices that execute instructions that perform actions (par. [0041] with reference to Fig. 1, The system 100 may include a delivery and tracking component 110 for interfacing with at least one user 130 and a plurality of vehicle providers 140 over a network 150. The exemplary delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task.).

Regarding Claims 9-10 and 13, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the system of Claim 8 as discussed above, and further teach the limitations of Claims 9-10 and 13 in the same way as discussed for Claims 2-3 and 6, respectively.

Regarding Claim 12, Harris, Bateman, Dearlove, and Bertozzi teach the system of Claim 8 as discussed above.
Harris, Bateman, Bertozzi, Dearlove, and Callaghan further teach the limitations of Claim 12 in the same way as discussed for Claim 5.

Regarding Claim 15, Harris teaches:
A processor readable non-transitory storage media that includes instructions for managing an inventory of items, wherein execution of the instructions by one or more hardware processors performs actions (par. [0041] with reference to Fig. 1, The system 100 may include a delivery and tracking component 110 for interfacing with at least one user 130 and a plurality of vehicle providers 140 over a network 150. The exemplary delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task.).

Regarding Claims 16-17 and 20, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the media of Claim 15 as discussed above, and further teach the limitations of Claims 16-17 and 20 in the same way as discussed for Claims 2-3 and 6, respectively.

Regarding Claim 19, Harris, Bateman, Dearlove, and Bertozzi teach the media of Claim 15 as discussed above.
Harris, Bateman, Bertozzi, Dearlove, and Callaghan further teach the limitations of Claim 19 in the same way as discussed for Claim 5.


Regarding Claim 22, Harris teaches:
A network computer for managing an inventory of items, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processor devices that execute instructions that perform actions (par. [0041] with reference to Fig. 1, The system 100 may include a delivery and tracking component 110 for interfacing with at least one user 130 and a plurality of vehicle providers 140 over a network 150. The exemplary delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task.).

Regarding Claims 23-24 and 27, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the computer of Claim 22 as discussed above, and further teach the limitations of Claims 23-24 and 27 in the same way as discussed for Claims 2-3 and 6, respectively.

Regarding Claim 26, Harris, Bateman, and Bertozzi teach the computer of Claim 22 as discussed above.
Harris, Bateman, Bertozzi, and Callaghan further teach the limitations of Claim 26 in the same way as discussed for Claim 5.

Claims 4, 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278759 A1 (“Harris”), further in view of US 2017/0154347 A1 (“Bateman”), further in view of US 2007/0145973 A1 (“Bertozzi”) and US 2009/0182901 A1 (published July 16, 2009, hereinafter “Callaghan”), Dearlove et al. (US 2011/0320034), and  further in view of US 2016/0180475 A1 (published June 23, 2016, hereinafter “Phillips”).
Regarding Claim 4, Harris, Bateman, Dearlove, and Bertozzi teach the method of Claim 1 as discussed above, but do not explicitly teach features of ranking and scoring.
However, Phillips discloses systems for dispatching trucks for transporting materials between pickup and dropoff points, and teaches:
rank ordering the one or more appointment slots based on the transfer information and the other transfer information (par. [0021] and [0028], ranking driver runs based on scores determined from driver information such as drop-off time and transportation times or distances);
scoring appointment slots for item pickup based on their time window, wherein item pickup appointment slots that have time windows that are later in time than previously scheduled delivery jobs are scored higher than item pickup appointment slots that have time windows that occur before the previously scheduled delivery jobs (par. [0021] and [0028], scoring candidate runs based on drop-off time and transportation times); and
scoring appointment slots based on availability of the one or more transfer agents, wherein more transfer agent capacity is scored higher than less transfer agent capacity (par. [0021] and [0028], scoring candidate runs based on transportation times and the schedule of the trucker).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Harris, Bateman, and Bertozzi to include those of Phillips because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Phillips’ technique of ranking and scoring routes to the combined transfer job allocation method of Harris, Bateman, and Bertozzi would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved process that accounts for the complexity of factors underlying the value of various job candidates (Phillips, par. [0005]).

Regarding Claim 11, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the system of Claim 8 as discussed above, and further teach the limitations of Claim 11 in the same way as discussed for Claim 4.

Regarding Claim 18, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the media of Claim 15 as discussed above.
Harris, Bateman, Bertozzi, and Phillips further teach the limitations of Claim 18 in the same way as discussed for Claim 4.

Regarding Claim 25, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the computer of Claim 22 as discussed above.
Harris, Bateman, Bertozzi, Phillips, and Callaghan further teach the limitations of Claim 25 in the same way as discussed for Claim 4.

Claims 7, 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0278759 A1 (“Harris”), further in view of US 2017/0154347 A1 (“Bateman”), further in view of US 2007/0145973 A1 (“Bertozzi”) and US 2009/0182901 A1 (published July 16, 2009, hereinafter “Callaghan”), Dearlove et al. (US 2011/0320034)and further in view of US 5,442,730 (published August 15, 1995, hereinafter “Bigus”).

Regarding Claim 7, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the method of Claim 1 as described above.
Harris further teaches:
employing the one or more predictive models to predict one or more metrics for the one or more routes (par. [0081]-[0082], predicting future metrics such as demands, delays, exceptions, cancellations, and rescheduling);
comparing the one or more predicted metrics to the provided metrics (par. [0080], training the model using machine learning based on the eventual execution and/or cancellation of tasks); and
retraining each predictive model (as discussed above with respect to “comparing…”).
Harris, Bateman, Bertozzi, and Callaghan do not explicitly teach, but Bigus teaches:
retraining each predictive model that is associated with a variance that exceeds a defined value (col. 6 ln. 48-66 and col. 8 ln. 37-54, comparing desired and actual output values for jobs and retraining the neural network by adjusting parameters based on a difference between the desired and actual output values
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Harris, Bateman, and Bertozzi to include those of Bigus because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the model training features of Bigus to the predictive delivery task allocation of Harris would yield predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved scheduling system that adapts to changes in the system configuration, workload, or desired performance objectives.

Regarding Claim 14, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the system of Claim 8 as discussed above.
Harris, Bateman, Bertozzi, Callaghan, and Bigus further teach the limitations of Claim 14 in the same way as discussed for Claim 7.

Regarding Claim 21, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the media of Claim 15 as discussed above.
Harris, Bateman, Bertozzi, Callaghan, and Bigus further teach the limitations of Claim 21 in the same way as discussed for Claim 7.

Regarding Claim 28, Harris, Bateman, Bertozzi, Dearlove, and Callaghan teach the computer of Claim 22 as discussed above.
Harris, Bateman, Bertozzi, Callaghan, and Bigus further teach the limitations of Claim 28 in the same way as discussed for Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624